NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOSEPH FILIPPONE,                                )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )
                                                 )      Case No. 2D17-3648
CITY OF TAMPA,                                   )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed March 28, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Laurel Lee,
Judge.

Thomas C. Filippone, Tampa, for Petitioner.

Salvatore Territo, City Attorney, and Robin
Horton Silverman, Assistant City Attorney,
for the City of Tampa, Tampa, for
Respondent.



PER CURIAM.


              Denied.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.